OPINION OF THE COURT
COLBATH, J.
The Florida Legislature made clear, when it enacted Section 316.193, Fla. Stat., that persons convicted thereunder shall be responsible for all consequences attendant thereto.
Under that statute, it is a violation of the law to operate a motor vehicle with a blood alcohol level of 0.10 percent or higher. The blood alcohol level of a pedestrian victim is of no consequence.
It is uncontroverted that Appellant was operating her motor vehicle *11with a blood alcohol level of 0.13. A miscreant driver cannot benefit after injuring a pedestrian who happens to have a higher blood alcohol. Neither can a criminal court apportion financial responsibility under such circumstances, Stewart v Florida, — So.2d —, 15 FLW 2194 (Fla. September 7, 1990).
Accordingly, the trial court is affirmed. LUPO, STEWART, JJ., concur.